PER CURIAM.
The Collector of Inheritance Taxes for the Parish of Orleans appealed from a judgment of the Civil District Court ordering a refund of $339,233 in inheritance taxes paid to the widow of decedent. Counsel for the Collector and decedent’s widow have jointly moved us to remand the case to the trial court for a redetermination of the amount of inheritance taxes and/or estate transfer taxes due by the succession. They stipulated that since the granting of the appeal certain events have transpired which cause the parties to believe that the judgment ordering the refund should be set aside as additional taxes are probably due by the succession.
Therefore, the judgment appealed from is set aside, and it is now ordered, adjudged and decreed that this cause be remanded to the district court for further proceedings in accordance with law. All costs in the lower court to await a final determination of the matter.
Judgment set aside; case remanded.